Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Office Action Non-Final rejection on the merits. Claims 1-17, as originally filed, are currently pending and have been fully considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-17 are directed to the abstract idea of post-paid transaction processing. Further, the claims as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  RecogniCorp, LLC v. Nintendo Co., Ltd., 885 F.3d 1322, 1327 (Fed. Cir. 2017).  Importantly, “[w]e [] assume 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims do not integrate the abstract idea to a practical application because it merely generally links the use of the abstract idea to a particular technological environment.

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
A post-paid transaction data processing device, comprising: 
a processor; and
a memory storing instructions executable by the processor, wherein the processor is configured to:
receive risk search information via a wireless or wired interface, the risk search information including a transaction amount and a transaction user identifier of 
acquire, according to the transaction user identifier, a payment channel corresponding to the transaction user identifier;
determine a predictive affordable value of the payment channel for the transaction amount based on the payment channel and the transaction amount; and
determine a default evaluation result of the post-paid transaction according to the predictive affordable value.

The claims does/do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the processor, memory and interface are merely performing routine computer functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.

Additional Element 1 – The “memory”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;) (see: MPEP, 2106.05(d)(iv)).
Additional Element 2 – The “processor” as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (see: MPEP, 2106.05(d)(I)). 
Viewing the limitations as a combination, the claim simply processes post-paid transaction data, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choudhuri (U.S. Patent Publication No. 2009/0222379).
As per claims 1, 9 and 17, Choudhuri discloses a post-paid transaction data processing method, comprising:

([0005] The invention includes a method for determining a comprehensive consumer default risk value for a consumer. An exemplary method comprises obtaining consumer credit data relating to the consumer, modeling consumer spending patterns of the consumer using the consumer credit data to obtain an estimated spend capacity of the consumer, and calculating the comprehensive consumer default risk value for the consumer based upon the consumer credit data and the estimated spend capacity. The method may optionally include obtaining internal data relating to the consumer and further calculating comprehensive consumer default risk value for the consumer based upon said internal data.);

acquiring, according to the transaction user identifier, a payment channel corresponding to the transaction user identifier 
(see fig. 5 and Consumer transactional data is any data pertaining to the particular transactions in which a consumer engages during any given time period. Consumer transactional data may include transaction amount, transaction time, transaction vendor/merchant, and transaction vendor/merchant location.);

determining a predictive affordable value of the payment channel for the transaction amount based on the payment channel and the transaction amount
([0020] Consumer transactional data may include transaction amount, transaction time, transaction vendor/merchant, and transaction vendor/merchant location.); and

determining a default evaluation result of the post-paid transaction according to the predictive affordable value 
([0012] FIG. 5 is a flowchart of an exemplary process for modeling consumer default risk.).

As per claims 2 and 10, Choudhuri discloses the method of claim 1, wherein the risk search information further comprises a commodity type, and the method further comprises:
determining a risk coefficient corresponding to the commodity type (see fig. 5); and
determining the default evaluation result of the post-paid transaction according to the risk coefficient and the predictive affordable value 
([0071] The SoW modeling, however, is only one potential component of the comprehensive consumer default risk that a consumer presents to a lender. A comprehensive consumer default risk value is a value that describes the risk that a consumer will default on any debt obligation. The debt obligation may be held by any lender or credit issuer. Calculating the comprehensive consumer default risk value can be done by any suitable means.).

As per claim 3 and 11, Choudhuri discloses the method of claim 1, wherein determining the predictive affordable value of the payment channel for the transaction amount based on the payment channel and the transaction amount comprises:
acquiring historical bill data of the payment channe ([0019] discusses billing historyl;
determining, according to the historical bill data, a predictive amount of funds corresponding to the payment channel at a transaction time
([0019] Tradeline data describes the consumer's account status and activity such as, for example, names of companies where the consumer has accounts, dates such accounts were opened, credit limits, types of accounts, balances over a period of time and summary payment histories. Tradeline data is generally available for the vast majority of actual consumers.); and

([0075] Risk factors may include risk factors derived from credit bureau data, internal data, merchant data, or any other factor that may be predictive of risk.).

As per claims 4 and 12, Choudhuri discloses the method of claim 3, wherein determining the predictive affordable value of the payment channel for the transaction amount based on the payment channel and the transaction amount further comprises:
acquiring, according to the historical bill data, a transaction behavior of a transaction user corresponding to the payment channel: (see [0019]) and
determining the predictive affordable value of the payment channel for the transaction amount according to the transaction behavior, the transaction amount, and the predictive amount of funds of the payment channel (see fig. 5).

As per claims 5 and 13, Choudhuri discloses the method of claim 2, wherein determining the risk coefficient corresponding to the commodity type comprises:
acquiring historical transaction data, and acquiring a default transaction ratio corresponding to the commodity type according to the historical transaction data 
([0020] Consumer transactional data is any data pertaining to the particular transactions in which a consumer engages during any given time period); and
determining the risk coefficient corresponding to the commodity type according to the default transaction ratio 
([0005] The method may optionally include obtaining internal data relating to the consumer and further calculating comprehensive consumer default risk value for the consumer based upon said internal data.).

As per claims 6 and 14, Choudhuri discloses the method of claim 1, wherein determining the default evaluation result of the postpaid transaction according to the predictive affordable value comprises:
determining the default evaluation result of the post-paid transaction according to the predictive affordable value by using at least one of decision tree and logistic regression (see fig. 5).

As per claims 7 and 15, Choudhuri discloses the method of claim 1, further comprising:
sending, via the wireless or wired interface, the default evaluation result to a post-paid transaction data processing terminal which corresponds to a transaction merchant of the postpaid transaction (see fig. 5); and
receiving, via the wireless or wired interface, request information approving the post-paid transaction, and performing payment processing on the post-paid transaction (see fig. 5).

As per claims 8 and 16, Choudhuri discloses the method of claim 1, wherein determining the default evaluation result of the postpaid transaction according to the predictive affordable value comprises:
constructing a default probability prediction model through model training (see fig. 5); and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”